Title: Thomas Jefferson to Paul Allen, 20 August 1813
From: Jefferson, Thomas
To: Allen, Paul


          
            Sir Monticello Aug. 20. 13.
            In my letter of the 5th inst. I requested what time you could give me for further enquiry on the subject of the life of Govr Lewis. I have since satisfied myself that there is no more matter within my reach, and
			 being about to set out on a journey, on which I shall be absent three weeks, I have concluded it best to
			 forward you without delay the sketch I have been able to prepare. Accept with it the assurance of my great respect.
            Th:
                Jefferson
          
          
            P.S. not knowing who is to print the work, I will ask the favor of you to desire the printer, when the work is compleat, to send me thirteen copies, 3 of them neatly bound, the rest in boards (for transmission to Europe) the best conveyance is by the stage, addressed to Gibson & Jefferson, merchants of that place, who will pay the transportation and forward them to me. they would be still safer, if any passenger to Richmond would take them under his care. the amount shall be remitted on reciept of the printer’s bill.
          
        